NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with 
                                      Fed. R. App. P. 32.1



                United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                   Submitted July 13, 2010*
                                    Decided July 13, 2010

By the Court:

No. 09‐1345

RON HADDAD, JR.,                                    Appeal from the United States District 
     Plaintiff‐Appellant,                           Court for the Northern District of Illinois,
                                                    Eastern Division.
       v.
                                                    No. 07 C 6715
RIVER FOREST POLICE
DEPARTMENT, et al.,                                 Ruben Castillo,
      Defendants‐Appellees.                         Judge.

                                          O R D E R

        Ron Haddad, Jr., brought a federal lawsuit against the River Forest Police
Department, the Village of River Forest, and Whole Foods Market, Inc.  His claims are
difficult to understand; in disjointed fashion, he alleged that the River Forest police failed to
respond to threatening phone calls he received; that River Forest improperly increased local
taxes; and that the local Whole Foods store banned him from the premises.  The district
court dismissed the suit sua sponte on grounds that it could not discern a federal claim from
Haddad’s complaint. 

        On appeal, Haddad asserts that the district court did not substantiate its ruling.  But
the court explained that it dismissed his amended complaint for failing to allege a federal
claim.  Haddad devotes much of his lengthy appellate brief to narrating allegations similar
to those from his amended complaint, but he does not attempt to identify any federal


       *
         The defendants‐appellees are not participating in this appeal.  After examining the
appellant’s brief and the record, we have concluded that oral argument is unnecessary. 
Thus, the appeal is submitted on the brief and the record.  FED. R. APP. P. 34(a)(2)(C).
No. 09‐1345                                                                               Page 2

claims.  Even applying the liberal standards applicable in pro se cases, see Haines v. Kerner,
404 U.S. 519, 520 (1972) (per curiam), we cannot ascertain a cogent argument in Haddad’s
brief and agree with the district court that the complaint failed to state a claim under federal
law, see Williams v. Aztar Ind. Gaming Corp., 351 F.3d 294, 298 (7th Cir. 2003); Anderson v.
Hardman, 241 F.3d 544, 545 (7th Cir. 2001).

       Haddad also obliquely urges for the first time that the defendants’ “hypocritical
corruption” violated his Fourteenth Amendment right to due process and equal protection,
but issues raised for the first time on appeal are waived.  See County of McHenry v. Ins. Co. of
the West, 438 F.3d 813, 819‐20 (7th Cir. 2006). 

                                                                                   AFFIRMED.